Cite as 2015 Ark. 458


                SUPREME COURT OF ARKANSAS
                                                Opinion Delivered December 3, 2015



IN RE ARKANSAS SUPREME COURT
CHILD SUPPORT COMMITTEE




                                       PER CURIAM

       Representative Charlene Fite; Allison Allred, Attorney at Law; Traci LaCerra,

Attorney at Law; and Judge David Clark are appointed to the Arkansas Supreme Court

Child Support Committee for four-year terms to expire on November 30, 2019. We thank

all of them for their willingness to serve on this important committee.

       The court expresses its gratitude to outgoing members, Judson Kidd, Attorney at

Law, Judge John Scott, and former State Senator Steve Harrelson, Attorney at Law, for their

years of valuable service to this committee.